                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION
                                     IN ADMIRALTY

In the matter of the Complaint of            )    Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                          )
RECOVERY, LLC, as the owner of the           )
vessel “Miss June” and her engines,          )
tackle, appurtenances, etc.                  )    CERTIFICATE OF SERVICE
                                             )
For exoneration from, or limitation of,      )
liability.                                   )

        The undersigned hereby certifies that on the 20th day of November, 2019, a copy of Plaintiff-
in-Limitation’s Alternative Dispute Resolution (“ADR”) Statement and Certification was served on
all counsel of record by depositing a copy of the same in the U.S. Mail, with sufficient postage for
delivery addressed as follows:

     A. Elliott Barrow, Jr., Esquire                        Gedney M. Howe, III, Esquire
     Barrow Law Firm, LLC                                   Gedney M. Howe, III, P.A.
     1051 Chuck Dawley Blvd.                                P. O. Box 1034
     Mt. Pleasant, SC 29464                                 Charleston, SC 29402

     Brooklyn A. O’Shea, Esquire                            Christopher J. McCool, Esquire
     O’Shea Law Firm                                        Joye Law Firm
     1120 Folly Road                                        5861 Rivers Avenue
     Charleston, SC 29412                                   North Charleston, SC 29406




                                             _s/Paul F. Tecklenburg_____________
                                             Paul F. Tecklenburg (Fed. ID #3702)




                                                  1
